UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:5/31 Date of reporting period:2/28/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 28, 2015(Unaudited) Deutsche Health and Wellness Fund Shares Value ($) Common Stocks 97.4% Consumer Staples 1.3% Food Products Boulder Brands, Inc.* Hain Celestial Group, Inc.* The WhiteWave Foods Co.* Health Care 96.1% Biotechnology 23.4% Acceleron Pharma, Inc.* (a) Alexion Pharmaceuticals, Inc.* Alkermes PLC* Alnylam Pharmaceuticals, Inc.* Amgen, Inc. Anacor Pharmaceuticals, Inc.* (a) Biogen Idec, Inc.* BioMarin Pharmaceutical, Inc.* Bluebird Bio, Inc.* Celgene Corp.* Celldex Therapeutics, Inc.* Clovis Oncology, Inc.* (a) Dyax Corp.* Gilead Sciences, Inc.* Incyte Corp.* Isis Pharmaceuticals, Inc.* (a) Medivation, Inc.* MEI Pharma, Inc.* (a) Neurocrine Biosciences, Inc.* Pharmacyclics, Inc.* (a) Prothena Corp. PLC* PTC Therapeutics, Inc.* Puma Biotechnology, Inc.* (a) Regeneron Pharmaceuticals, Inc.* Sage Therapeutics, Inc.* (a) Ultragenyx Pharmaceutical, Inc.* Vertex Pharmaceuticals, Inc.* Health Care Services 16.7% Aetna, Inc. AmerisourceBergen Corp. athenahealth, Inc.* Cardinal Health, Inc. Centene Corp.* Cerner Corp.* CIGNA Corp. CVS Health Corp. Envision Healthcare Holdings, Inc.* Express Scripts Holding Co.* HCA Holdings, Inc.* Humana, Inc. McKesson Corp. Quest Diagnostics, Inc. (a) UnitedHealth Group, Inc. Universal Health Services, Inc. "B" Life Sciences Tools & Services 2.8% Agilent Technologies, Inc. Illumina, Inc.* Thermo Fisher Scientific, Inc. Medical Supply & Specialty 12.4% AtriCure, Inc.* Baxter International, Inc. Becton, Dickinson & Co. Boston Scientific Corp.* C.R. Bard, Inc. CONMED Corp. DexCom, Inc.* Edwards Lifesciences Corp.* HeartWare International, Inc.* Intuitive Surgical, Inc.* Medtronic PLC Smith & Nephew PLC (ADR) St. Jude Medical, Inc. Stryker Corp. The Cooper Companies, Inc. Thoratec Corp.* Tornier NV* Zeltiq Aesthetics, Inc.* (a) Zimmer Holdings, Inc. Pharmaceuticals 40.8% Abbott Laboratories AbbVie, Inc. ACADIA Pharmaceuticals, Inc.* (a) Achillion Pharmaceuticals, Inc.* (a) Actavis PLC* Aerie Pharmaceuticals, Inc.* Agios Pharmaceuticals, Inc.* (a) Allergan, Inc. AstraZeneca PLC (ADR) Bayer AG (Registered) BioDelivery Sciences International, Inc.* (a) Bristol-Myers Squibb Co. Chimerix, Inc.* Eli Lilly & Co. Endo International PLC* (a) Flamel Technologies SA (ADR)* GlaxoSmithKline PLC (ADR) Jazz Pharmaceuticals PLC* Johnson & Johnson Mallinckrodt PLC* Mead Johnson Nutrition Co. Merck & Co., Inc. Mylan, Inc.* Nektar Therapeutics* (a) Novartis AG (Registered) Orexigen Therapeutics, Inc.* (a) Pacira Pharmaceuticals, Inc.* Perrigo Co. PLC Pfizer, Inc. Portola Pharmaceuticals, Inc.* ProQR Therapeutics NV* Receptos, Inc.* Roche Holding AG (Genusschein) Salix Pharmaceuticals Ltd.* (a) Sanofi (ADR) Shire PLC (ADR) TESARO, Inc.* (a) Tetraphase Pharmaceuticals, Inc.* Teva Pharmaceutical Industries Ltd. (ADR) UCB SA Valeant Pharmaceuticals International, Inc.* Zoetis, Inc. Total Common Stocks (Cost $188,794,994) Securities Lending Collateral 4.6% Daily Assets Fund Institutional, 0.11% (b) (c) (Cost $17,583,198) Cash Equivalents 2.6% Central Cash Management Fund, 0.06% (b) (Cost $9,962,094) % of Net Assets Value ($) Total Investment Portfolio (Cost $216,340,286) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $216,772,891.At February 28, 2015, net unrealized appreciation for all securities based on tax cost was $183,999,559.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $185,212,788 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,213,229. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at February 28, 2015 amounted to $17,201,436, which is 4.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Consumer Staples $ $
